Beck, J.
The counsel of plaintiff relies wholly upon the facts of the case as presented in the abstract in asking a reversal of the judgment of the court below. There is no disputed question of law in the case. Counsel for plaintiff insist that the District Court found against the evidence in holding that no presentment and demand of payment were made at the maturity of the note, and that no notice of its dishonor was given to defendant within the time and in the manner required by law. They frankly admit that the testimony involved in these questions is conflicting. The abstract abun*751dantly shows that upon all questions of fact there is a conflict in the testimony, and upon no point can it be claimed that there is such an absence of evidence in support of the judgment as would authorize us to interfere.
If plaintiff’s counsel could establish that the court below erred in its conclusions upon the questions they argue this would not help them, for the court may well have found that defendant indorsed the note without recourse. There is a conflict in the testimony upon this point, as we have just intimated.
The abstract of plaintiff contains no evidence pertaining to the counterclaim. The amneded abstract of defendant shows that testimony upon that branch of the ease was submitted to the court. We cannot of course review the decision thereon.
Affirmed.
The disposition we make of the case renders it unnecessary for us to determine a motion to strike a part of the abstract, made by defendant.